Opinion by
Mollison, J.
The previous record indicated that protest 181203-K was abandoned as to entry 6535 and that as to all of the entries covered by protest 274919-K, except entry 6535, the collector had conceded the validity of the protest claim and reliquidated the entries accordingly. It was stipulated in both protests herein that the two classes of merchandise are the same in all material respects as those involved in Calif-Asia Co., Ltd. v. United States (39 C. C. P. A. 133, C. A. D. 475). In accordance with stipulations of counsel and following the cited decision, the claim in protest 181203-K, with respect to all of the entries enumerated therein, except entry 6535, for duty at 12)4 percent ad valorem under paragraph 412, as modified by the General Agreement on Tariffs and Trade (T. D. 51802), was sustained as to the items marked “A,” and the claim in the said protest, with respect to all of the said entries, except entry 6535, for duty at 20 percent under said paragraph, as modified, supra, was sustained as to the items marked “B.” Protest 274919-K having been validated as to all of the entries enumerated therein, except entry 6535, only the latter entry was before the court for disposition. The claim in said protest, with respect to entry 6535, for duty at 12)4 percent under paragraph 412, as modified, supra, was sustained as to the items marked “A,” and the claim in the said protest, with respect to said entry 6535, at 20 percent under said paragraph, as modified, supra, was sustained as to the items marked “B.” Protest 181203-K, having been abandoned with respect to entry 6535, was dismissed only to that extent.